                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


BONGO PRODUCTIONS, LLC, et al.,                      )
                                                     )
       Plaintiffs,                                   )
                                                     )
       v.                                            )             Civ. Action
                                                     )             No. 3:21-cv-00490
                                                     )             Judge Trauger
CARTER LAWRENCE, et al.,                             )
                                                     )
       Defendants.                                   )
                                                     )

                     MOTION TO ALLOW COUNSEL
   TO PARTICIPATE IN CASE MANAGEMENT CONFERENCE BY TELEPHONE

       Plaintiffs move the Court to allow counsel for Plaintiffs Emerson J. Sykes and Stella

Yarbrough to participate by telephone in the August 23, 2021 Case Management Conference.

       1.      The initial Case Management Conference is set in this matter before Judge

Trauger at 3:00 PM on Monday, August 23, 2021 in her courtroom in Nashville, Tennessee.

       2.      Thomas H. Castelli will appear in person at the Case Management Conference as

lead counsel for Plaintiffs.

       3.      Attorneys for Plaintiffs, Emerson J. Sykes and Stella Yarbrough, respectfully

request permission to attend the case management conference via telephone.

       4.      Mr. Sykes is admitted pro hac vice and maintains his office in New York, NY.

He will not be able to travel to Tennessee to appear in person.

       5.      Ms. Yarbrough maintains her office in Nashville; however, she does not plan to

attend the conference under the present circumstance of the COVID-19 pandemic to avoid

crowding the courtroom.




                                     1
    Case 3:21-cv-00490 Document 27 Filed 08/19/21 Page 1 of 3 PageID #: 251
       6.      While Mr. Castelli will be in the courtroom to conduct the conference on behalf

of Plaintiffs, both Mr. Sykes and Ms. Yarbrough would like to listen to the Case Management

Conference and be available to provide information if requested by the Court.

       7.      Pursuant to Local Rule 7.01(a)(1), counsel for Plaintiffs has conferred with

counsel for the Defendants regarding this motion. Counsel for Defendants advises that they do

not oppose participation by Plaintiffs’ counsel via telephone.

       Wherefore, Plaintiffs respectfully request that this Court grant this motion and allow

counsel for Plaintiffs Emerson J. Sykes and Stella Yarbrough to participate in the Case

Management Conference by telephone.

Dated: August 19, 2021
                                             Respectfully submitted,
                                             /s/ Thomas H. Castelli
                                             Thomas H. Castelli (No. 24849)
                                             Stella Yarbrough (No. 33637)
                                             American Civil Liberties Union
                                             Foundation of Tennessee
                                             P.O. Box 120160
                                             Nashville, TN 37212
                                             Tel: (615) 320-7142
                                             tcastelli@aclu-tn.org
                                             syarbrough@aclu-tn.org

                                             Rose Saxe*
                                             Emerson Sykes*
                                             American Civil Liberties
                                             Union Foundation
                                             125 Broad Street, 17th Floor
                                             New York, NY 10004
                                             Tel: (212) 549-2500
                                             rsaxe@aclu.org
                                             esykes@aclu.org
                                             Attorneys for Plaintiffs

                                             *Admitted pro hac vice


                                     2
    Case 3:21-cv-00490 Document 27 Filed 08/19/21 Page 2 of 3 PageID #: 252
                               CERTIFICATE OF SERVICE

       I hereby certify that on August 19, 2021, a true and correct copy of the foregoing motion

was served on the Tennessee Attorney General’s Office, counsel for all Defendants, via the

Court’s ECF/CM system.

       Alexander S. Rieger
       Rainey A. Lankford
       Office of the Attorney General and Reporter
       P.O. Box 20207
       Nashville, Tennessee 37202-0207
       Alex.rieger@ag.tn.gov
       Rainey.lankford@ag.tn.gov

                                                           /s/ Thomas H. Castelli
                                                           Thomas H. Castelli




                                     3
    Case 3:21-cv-00490 Document 27 Filed 08/19/21 Page 3 of 3 PageID #: 253
